Exhibit 10.1

EXCHANGE AGREEMENT

This Exchange Agreement (the “Agreement”), dated as of March 23, 2018 (the
“Effective Date”), is entered into by and among Xenon Pharmaceuticals Inc., a
Canadian corporation (the “Corporation”), and Biotechnology Value Fund, L.P., a
Delaware limited partnership, Biotechnology Value Fund II, L.P., a Delaware
limited partnership, Biotechnology Value Trading Fund O.S. L.P., a Cayman
Islands limited partnership, Investment 10, L.L.C., an Illinois limited
liability company  and MSI BVF SPV, L.L.C., a Delaware limited liability company
(each a “Shareholder” and, collectively, the “Shareholders” and together, the
Corporation and the Shareholders shall be referred to as the “Parties”).

WHEREAS:

A.       The Corporation is authorized to create and then issue a new series of
preferred shares of the Corporation designated as Series 1 Preferred Shares (the
“Preferred Shares”), which Preferred Shares shall be convertible into common
shares of the Corporation (the “Common Shares”), in accordance with the rights,
privileges, conditions and restrictions attached to such Preferred Shares (the
“Series 1 Preferred Share Rights”) substantially in the form attached hereto as
Schedule “A”.

B.       The Shareholders and the Corporation wish to exchange that number of
Common Shares as set forth next to each Shareholder’s name in Schedule “B”
attached hereto (collectively, the “Exchanged Shares”) for that number of
Preferred Shares as set forth next to each Shareholder’s name in Schedule “B”
attached hereto (the “Exchange”) upon the terms and conditions as set forth
herein.  The Parties intend that the Exchange of Common Shares for Preferred
Shares contemplated herein will be treated as a tax-deferred exchange pursuant
to subsection 51(1) of the Income Tax Act (Canada).

C.       The Corporation and the Shareholders are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by Section
3(a)(9) of the Securities Act of 1933, as amended (the “1933 Act”), and the
prospectus requirement afforded by BC Instrument 72-503 – Distribution of
Securities Outside British Columbia (“BCI 72-503”) as promulgated under the
Securities Act (British Columbia) (the “BCSA”).

NOW, THEREFORE, the Corporation and the Shareholders hereby agree as follows:

(1)Exchange; Closing.

(a)        Subject to the satisfaction (or waiver) of the conditions set forth
herein, on the business day immediately following the filing of the articles of
amendment (the “Articles of Amendment”) with the Director (as defined in the
Canada Business Corporations Act (“CBCA”)) of Industry Canada to create the
Preferred Shares, or such other date as may be agreed to by the Parties (the
“Closing Date”), (i) each of the Shareholders shall transfer and assign to the
Corporation that number of Exchanged Shares as set forth next to each
Shareholder’s name in Schedule “B” attached hereto; (ii) the Corporation shall
deliver to each of the Shareholders, to the address set forth next to each
Shareholder’s name in Schedule “B” attached hereto, a certificate, registered as
directed by such Shareholder, representing the number of Preferred Shares as set
forth next to each Shareholder’s name in Schedule “B” attached hereto; and (iii)
the Corporation shall irrevocably instruct the Corporation’s registrar and
transfer agent to cancel the direct registration book-entry statements
evidencing the Exchanged Shares.

 

1

 

--------------------------------------------------------------------------------

(2)Representations and Warranties of the Corporation. The Corporation
represents, warrants and covenants to, and agrees with, each of the Shareholders
as follows:

(a)        The Corporation is an entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.

(b)        This Agreement has been duly executed and delivered by the
Corporation, and constitutes the legal, valid and binding obligations of the
Corporation, enforceable against the Corporation in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

(c)        The execution, delivery and performance of this Agreement by the
Corporation and the consummation by the Corporation of the transactions
contemplated hereby will not (i) result in a violation of the constating
documents of the Corporation; (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Corporation
is a party; or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including any applicable securities legislation of each of
the provinces and territories of Canada, and the rules, regulations,
instruments, notices, blanket orders and policies published and/or promulgated
thereunder, as such may be amended from time to time (“Applicable Canadian
Securities Laws”)) and the rules and regulations of the NASDAQ Global Market
(“NASDAQ”) applicable to the Corporation and, for greater certainty, will be
conducted, to the extent applicable, in compliance with Multilateral Instrument
61-101 – Protection of Minority Securityholders in Special Transactions and
National Instrument 62-104 – Take-Over Bids and Issuer Bids (“NI 62-104”).

(d)        Upon filing the Articles of Amendment with the Director of Industry
Canada, the Corporation will be authorized to issue an unlimited number of
Preferred Shares.

(e)        The Corporation will cause to be taken all necessary corporate action
to allot and reserve for issuance the Common Shares to be issuable upon
conversion of the Preferred Shares without regard to the Beneficial Ownership
Limitation (as such term is defined in the Series 1 Preferred Share Rights).

(f)        Neither the Corporation, nor any of its affiliates (as such term is
defined under United States federal and applicable state securities laws ), nor
any person acting on its or their behalf, has paid or given, or agreed to pay or
give, directly or indirectly, any commission or other remuneration (within the
meaning of Section 3(a)(9) of the 1933 Act and the rules and regulations of the
United States Securities and Exchange Commission (the “SEC”) promulgated
thereunder) for soliciting the Exchange.

(g)        As at the date hereof the Common Shares do not derive, and at no time
during the 60-month period preceding the date hereof have the Common Shares
derived, more than 50% of their fair market value directly or indirectly from
one or any combination of real or immovable property situated in Canada,
Canadian resource properties, timber resource properties or options in respect
of, or interest in, or civil law rights in, any of the foregoing types of
property, whether or not the property exists (as each such term is interpreted
for the purposes of the definition of “taxable Canadian property” in the Income
Tax Act (Canada)).

 

2

--------------------------------------------------------------------------------

(3)Representations and Warranties of the Shareholders. Each Shareholder, as to
itself only, represents, warrants and covenants to, and agrees with, the
Corporation as follows:

(a)        The Shareholder is an entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.

(b)        This Agreement has been duly executed and delivered by the
Shareholder, and constitutes the legal, valid and binding obligations of the
Shareholder, enforceable against the Shareholder in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

(c)        The execution, delivery and performance of this Agreement by the
Shareholder and the consummation by the Shareholder of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Shareholder; (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Shareholder
is a party; or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Shareholder. Notwithstanding the foregoing, for the purposes of this Section
3(c)(iii) with respect to Applicable Canadian Securities Laws, the Shareholder’s
representation is limited solely to any reporting requirements to be complied
with by the Shareholder under such laws.

(d)        It is the registered and beneficial owner of, and has valid and
marketable title to, that number of Exchanged Shares as set forth next to the
Shareholder’s name in Schedule “B” attached hereto, free and clear of any lien,
pledge, restriction or other encumbrance (other than restrictions arising
pursuant to applicable securities laws), and has the absolute and unrestricted
right, power and capacity to transfer and assign to the Corporation such
Exchanged Shares being exchanged by it pursuant to this Agreement, free and
clear of any lien, pledge, restriction, contractual obligation or other
encumbrance.

(e)        If a Shareholder is not a United States person, the Shareholder is
satisfied as to the full observance of the laws of the Shareholder’s
jurisdiction in connection with Shareholder’s participation in the Exchange or
any use of this Agreement, including (i) the legal requirements within the
Shareholder’s jurisdiction for participation in the Exchange and Shareholder’s
receipt of the Preferred Shares, (ii) any foreign exchange restrictions
applicable to such receipt, (iii) any governmental or other consents that may
need to be obtained and (iv) the income tax and other tax consequences, if any,
that may be relevant to the receipt, holding, redemption, conversion, sale or
transfer of such securities. The Shareholder’s receipt of, and the Shareholder’s
continued beneficial ownership of, the Preferred Shares will not violate any
applicable securities or other laws of the Shareholder’s jurisdiction.

(f)        The Shareholder (i) is organized in the jurisdiction set forth next
to such Shareholder’s name in Schedule “B” attached hereto; (ii) is not resident
in, is not located in and does not have an address in, British Columbia or any
other province or territory of Canada; and (iii) is acquiring the Preferred
Shares as principal.

(g)        The Shareholder acknowledges and agrees that the Preferred Shares are
subject to the rights, privileges, conditions and restrictions contained in the
Series 1 Preferred Share Rights attached to such Preferred Shares.

3

--------------------------------------------------------------------------------

(h)        The Shareholder understands that the Preferred Shares are being
issued to it in reliance on specific exemptions from (i) the registration
requirements of United States federal and applicable state securities laws; and
(ii) the prospectus requirements of Applicable Canadian Securities Laws in the
Province of British Columbia, and that the Corporation is relying upon the truth
and accuracy of, and the Shareholder’s compliance with, the representation in
Section 3(f) hereof in order to determine the availability of such exemptions
and the eligibility of the Shareholder to acquire the Preferred Shares.

(i)        The Shareholder acknowledges and agrees that (i) the Preferred Shares
have not been and are not being registered under the 1933 Act or any state
securities laws or qualified by prospectus under Applicable Canadian Securities
Laws and that the Corporation has no obligation to register or qualify by
prospectus the Preferred Shares or the Common Shares issuable upon conversion
thereof; (ii) the Preferred Shares are subject to the restrictions on transfer
contained in the Series 1 Preferred Share Rights; (iii) there are restrictions
under Applicable Canadian Securities Laws on the Shareholder’s ability to resell
the Preferred Shares and the Common Shares issuable upon conversion thereof; and
(iv) the Corporation has advised the Shareholder that the Corporation is relying
on an exemption from the requirements to provide the Shareholder with a
prospectus under Section 3 of BCI 72-503.

(j)        Neither it nor any of its affiliates (as such term is defined under
United States federal and applicable state securities laws) nor any person
acting on behalf of or for the benefit of any of the foregoing, has paid or
given, or agreed to pay or give, directly or indirectly, any commission or other
remuneration (within the meaning of Section 3(a)(9) of the 1933 Act and the
rules and regulations of the SEC promulgated thereunder) for soliciting the
Exchange.

(k)        The Shareholder is an “affiliate” of BVF Partners, L.P., such that
any class of voting or equity securities of the Corporation held by the
Shareholder are required to be aggregated with voting or equity securities of
the same class of the Corporation deemed to be beneficially owned by BVF
Partners, L.P., for the purposes of Section 13(d) or Section 16 of the 1933 Act
and the applicable regulations of the SEC in the United States and NI 62-104 in
Canada.

(l)        The Shareholder understands that, in addition to any legends required
under the Series 1 Preferred Share Rights, the certificates or other instruments
representing the Preferred Shares shall bear a legend as set forth below:

“UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES BEFORE [insert date that is four months
and a day after the Closing Date].”

If the Shareholder or the Corporation, as the case may be, exercises their
respective right to convert all or any portion of the Preferred Shares held by
the Shareholder prior to the date that is four months and a day after the
Closing Date in accordance with the provisions of the Series 1 Preferred Share
Rights, the Common Shares issuable upon conversion of such Preferred Shares
shall bear the same legend set forth above.

(m)        Except as expressly provided in this Agreement or otherwise requested
or consented to by the Corporation, the Shareholder covenants and agrees to not
directly or indirectly sell or otherwise dispose of or transfer any of the
Common Shares prior to the Closing Date.




4

--------------------------------------------------------------------------------

(4)Conditions to the Exchange. The obligations of the Parties hereunder to
complete the Exchange on the Closing Date is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions may be waived by either Party at any time in its sole
discretion by providing the other Party with prior written notice thereof:

(a)        The representations and warranties of the Parties shall be true and
correct in all respects  as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and the Parties shall have performed, satisfied and complied with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by each Party at or prior to the Closing Date.

(b)        To the extent applicable, the Corporation shall have obtained the
conditional approval of NASDAQ with respect to the consummation of the
transactions contemplated by this Agreement; and

(c)        The Corporation shall have filed the Articles of Amendment with the
Director of Industry Canada pursuant to this Agreement to create the Preferred
Shares substantially in the form attached hereto as Schedule “A”.

(5)Miscellaneous.

(a)        All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the laws of the Province
of British Columbia and the federal laws of Canada applicable therein, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the Province of British Columbia or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the Province of
British Columbia. Each party hereby irrevocably submits to the exclusive
jurisdiction of the provincial and federal courts sitting in the City of
Vancouver in the Province of British Columbia, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.

(b)        Each Shareholder shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the
Corporation may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(c)        The Parties acknowledge and agree that the Corporation shall make
such filings, announcements, releases or other public disclosure in connection
with this Agreement and the transactions contemplated hereby required under
applicable corporate and securities laws and rules and regulations of NASDAQ.
Notwithstanding the foregoing, no press release or material change report
relating to the transactions contemplated hereby may be issued by the
Corporation without first obtaining the approval of counsel to the Shareholders.
For greater certainty, the Corporation shall not be required to seek approval
for any subsequent use of a document approved under this Section 5(c).

(d)        This Agreement represents the entire agreement and understanding
among the Parties regarding the terms and conditions of the Exchange and
supersedes all prior agreements, arrangements and understandings with respect to
the subject matter hereof. This Agreement may only be amended in a written
instrument executed by the Parties.

5

--------------------------------------------------------------------------------

(e)        This Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument. Delivery of an executed signature page to this
Agreement by any Party by electronic transmission shall be as effective as
delivery of a manually executed copy of this Agreement by such Party.

(f)        This Agreement may be terminated by any of the Parties upon written
notice if the Closing has not occurred within five business days from the date
hereof, provided that the Corporation may not terminate the Agreement pursuant
to this Section 5(f) if the failure to close is proximately caused by the
Corporation’s actions (or inaction).

[Signature Page Follows]




6

--------------------------------------------------------------------------------

In witness whereof, the Parties have executed this Agreement as of the Effective
Date.

 

 

 

 

XENON PHARMACEUTICALS INC.

 

 

 

By:

 

/s/ Ian Mortimer 

 

 

 

Name:

 

Ian Mortimer

 

 

Title: 

 

President and Chief Financial Officer

 

 

 

XENON PHARMACEUTICALS INC.

 

 

 

By:

 

/s/ Simon Pimstone 

 

 

 

Name:

 

Simon Pimstone

 

 

Title: 

 

Chief Executive Officer

 

 

 

Biotechnology Value Fund, L.P.

 

 

 

By:

 

/s/ Mark Lampert 

 

 

 

Name:

 

Mark Lampert

 

 

Title:

 

President BVF Inc., General Partner of

BVF Partners L.P., itself General Partner of

Biotechnology Value Fund, L.P.

 

 

 

Biotechnology Value Fund II, L.P.

 

 

 

By:

 

/s/ Mark Lampert 

 

 

 

Name:

 

Mark Lampert

 

 

Title:

 

President BVF Inc., General Partner of

BVF Partners L.P., itself General Partner of

Biotechnology Value Fund II, L.P.

 

 

 

Biotechnology Value Trading Fund OS, L.P.

 

 

 

By:

 

/s/ Mark Lampert 

 

 

 

Name:

 

Mark Lampert

 

 

Title:

 

President BVF Inc., General Partner of

BVF Partners L.P., itself sole member of BVF

Partners OS, Ltd., itself General Partner of

Biotechnology Value Trading Fund OS, L.P.

 

 

 

Investment 10, L.L.C.

 

 

 

By:

 

/s/ Mark Lampert 

 

 

 

Name:

 

Mark Lampert

 

 

Title:

 

President BVF Inc., General Partner of

BVF Partners L.P., itself attorney-in-fact for

Investment 10, L.L.C.




7

--------------------------------------------------------------------------------

 

 

 

MSI BVF SPV L.L.C.

 

 

 

By:

 

/s/ Mark Lampert 

 

 

 

Name:

 

Mark Lampert

 

 

Title:

 

President BVF Inc., General Partner of

BVF Partners L.P., itself attorney-in-fact for MSI BVF SPV L.L.C.

 

 




8

--------------------------------------------------------------------------------

Schedule A

 

SERIES 1 PREFERRED SHARE RIGHTS

 

(see attached)

 

 

9

--------------------------------------------------------------------------------

 

XENON PHARMACEUTICALS INC.

SCHEDULE 1

1.

The rights, privileges, restrictions and conditions attaching to the Series 1
Preferred shares (the “Series 1 Preferred Shares”) are as follows:

 

(a)

Non-Cumulative Dividends: Any holder of the Series 1 Preferred Shares (“Holder”)
will be entitled to receive dividends (other than dividends in the form of
Common Shares) on the Series 1 Preferred Shares (without regard to the
Beneficial Ownership Limitation (as defined below)) if, as and when declared by
the board of directors of the Corporation on the Common Shares out of the assets
of the Corporation properly applicable to the payment of dividends in such
amounts and payable in such manner as the board of directors of the Corporation
may from time to time determine.  However, all dividends which the board of
directors of the Corporation may determine to declare and pay in any financial
year of the Corporation on the Common Shares must be declared and paid in equal
or equivalent amounts per share (calculated on an as-converted basis) on all of
the Series 1 Preferred Shares in priority to the holders of the Common Shares.
The Corporation shall deliver, or cause to be delivered, to each Holder, at its
last address as it shall appear upon the register of securityholders maintained
by the Corporation or its transfer agent, a written notice of any dividend at
least 10 calendar days prior to the record or effective date of such dividend,
stating the date on which a record is to be taken for the purpose of such
dividend, or if a record is not to be taken, the date as of which the holders of
Common Shares of record to be entitled to such dividend are to be
determined.  Dividends paid on the Series 1 Preferred Shares will be designated
as “eligible dividends” in the same proportion as corresponding dividends on the
Common Shares designated as “eligible dividends” for the purposes of the Income
Tax Act (Canada).




10

 

--------------------------------------------------------------------------------

 

(b)

Beneficial Ownership Limitation: Notwithstanding anything herein to the contrary
other than an automatic conversion under Section 1(e), the Corporation shall not
effect any conversion of the Series 1 Preferred Shares, and a Holder shall not
have the right to convert any portion of the Series 1 Preferred Shares, to the
extent that, after giving effect to a proposed conversion set forth on an
applicable Notice of Conversion (as defined below) or Option Notice (as defined
below), as the case may be, such Holder (together with such Holder’s affiliates
(as such term is defined in the Canada Business Corporations Act), and any other
person (as such term is defined in the Canada Business Corporations Act) whose
beneficial ownership of Common Shares would be aggregated with the Holder’s for
the purposes of Section 13(d) or Section 16 of the Securities Exchange Act of
1934, as amended and the rules and regulations promulgated thereunder (the
“Exchange Act”), and the applicable regulations of the Securities and Exchange
Commission (the “Commission”) in the United States and National Instrument
62-104 Take Over Bids and Issuer Bids (“NI 62-104”) in Canada, including any
“group” of which the Holder is a member (the foregoing, “Attribution Parties”))
would beneficially own a number of Common Shares in excess of 9.99% of the
number of Common Shares outstanding immediately after giving effect to the
issuance of Common Shares pursuant to a Notice of Conversion or Option Notice,
as the case may be (the “Beneficial Ownership Limitation”), provided, however,
that the Holder shall have the right to reset the Beneficial Ownership
Limitation to a higher or lower number (not to exceed 19.99% of the number of
Common Shares outstanding immediately after giving effect to the issuance of
Common Shares pursuant to a Notice of Conversion or Option Notice) upon
providing written notice to the Corporation, which notice providing for an
increase in the Beneficial Ownership Limitation shall only be effective 61 days
after delivery to the Corporation, but no such delay in effectiveness shall be
required for a reduction in the Beneficial Ownership Limitation. For purposes of
the foregoing sentence, the number of Common Shares beneficially owned by such
Holder and its Attribution Parties shall include the number of Common Shares
issuable upon conversion of the Series 1 Preferred Shares subject to the Notice
of Conversion or Option Notice, as the case may be, with respect to which such
determination is being made, but shall exclude the number of Common Shares which
are issuable upon (A) conversion of the remaining, unconverted Series 1
Preferred Shares beneficially owned by such Holder or any of its Attribution
Parties, and (B) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Corporation (including any warrants)
where such Common Shares are not deemed to be beneficially owned by the holder
under the Exchange Act or NI 62-104. For purposes of this Section 1(b),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the applicable regulations of the Commission in the United
States and NI 62-104 in Canada. In addition, for purposes hereof, “group” has
the meaning set forth in Section 13(d) of the Exchange Act and the applicable
regulations of the Commission. For purposes of this Section 1(b), in determining
the number of outstanding Common Shares, a Holder may rely on the number of
outstanding Common Shares as stated in the most recent of the following: (A) the
Corporation’s most recent periodic or annual filing with the Commission, as the
case may be; (B) a more recent public announcement by the Corporation that is
filed with the Commission; or (C) a more recent notice by the Corporation or the
Corporation’s transfer agent to the Holder setting forth the number of Common
Shares then outstanding.




11

--------------------------------------------------------------------------------

Upon the written request of a Holder, the Corporation shall, within three
trading days thereof (which shall mean a day on which the Common Shares are
traded for any period on any principal securities exchange, each such day, a
(“Trading Day”)), confirm in writing to such Holder the number of Common Shares
then outstanding. In any case, the number of outstanding Common Shares shall be
determined after giving effect to any actual conversion or exercise of
securities of the Corporation, including Series 1 Preferred Shares, by such
Holder or its Attribution Parties since the date as of which such number of
outstanding Common Shares was last publicly reported or confirmed to the Holder.
The Corporation shall be entitled to rely on representations made to it by the
Holder in any Notice of Conversion regarding its Beneficial Ownership
Limitation.

 

(c)

Conversion at Holder’s Option: Each issued Series 1 Preferred Share may at any
time be converted, at the option of the Holder, without payment of any
additional consideration, into one Common Share, provided that such conversion
will not result in such Holder, together with the Attribution Parties,
beneficially owning Common Shares in excess of the Beneficial Ownership
Limitation. 

To convert Series 1 Preferred Shares into Common Shares, the Holder shall
deliver a form of conversion notice attached hereto as Schedule “A” (the “Notice
of Conversion”), duly completed and executed, accompanied (either at such time,
or as soon as practicable thereafter) by the certificate or certificates for
those Series 1 Preferred Shares, duly endorsed, at the office of the Corporation
located at 200 - 3650 Gilmore Way, Burnaby, British Columbia, Canada V5G 4W8,
during regular business hours. The Notice of Conversion must specify the number
of Series 1 Preferred Shares to be converted, which number shall be at least the
lesser of (x) 100,000 Series 1 Preferred Shares (such number subject to
appropriate adjustment following the occurrence of another conversion specified
herein), (y) the number of Series 1 Preferred Shares then held by the Holder or
(z) such other number of Series 1 Preferred Shares as may be agreed to between
the Holder and the Corporation.

Not later than two Trading Days after the Conversion Date (as defined below)
(the “Share Delivery Date”), the Corporation shall, at the Holder’s request,
either: (a) deliver, or cause to be delivered, to the converting Holder a
physical certificate or certificates representing the number of Common Shares
being issued upon the conversion of the Series 1 Preferred Shares, or (b) in the
case of a Deposit Withdrawal Commission System (“DWAC”) delivery (“DWAC
Delivery”), cause its transfer agent to electronically transfer such Common
Shares by crediting the account of the Holder with the Depositary Trust Company
(“DTC”) through its DWAC system.




12

--------------------------------------------------------------------------------

The date on which a conversion shall be deemed effective (the “Conversion Date”)
shall be the Trading Day on which the Notice of Conversion is received by the
Corporation at the offices of the Corporation located at 200 - 3650 Gilmore Way,
Burnaby, British Columbia, Canada V5G 4W8, during regular business hours. In the
event the certificates for those Series 1 Preferred Shares being converted, duly
endorsed, are not delivered to the Corporation with the Notice of Conversion and
the Notice of Conversion is delivered via email to legalaffairs@xenon-pharma.com
and investors@xenon-pharma.com or via facsimile at 604-484-3450, during the
regular business hours of the Corporation, with such certificates to be received
separately by the Corporation at the offices of the Corporation, the conversion
shall still be deemed effective on the date of receipt of the Notice of
Conversion, and the Series 1 Preferred Shares that shall be deemed to have been
surrendered for conversion shall no longer be deemed to be outstanding, any
dividends declared but not yet paid in respect of converted Series 1 Preferred
Shares shall be paid upon such conversion, and all further rights with respect
to such Series 1 Preferred Shares shall immediately cease and terminate (subject
to the right of rescission set forth in the following paragraph), except only
the right of the holder thereof to receive Common Shares in exchange thereof, as
well as dividends and other amounts payable with respect to the Common Shares on
or after the Conversion Date.

If, in the case of any Notice of Conversion, such certificate or certificates
representing the Common Shares are not delivered to, or in the case of a DWAC
Delivery, such Common Shares are not electronically delivered to, the applicable
Holder by the Share Delivery Date, the applicable Holder shall be entitled to
elect to rescind such Notice of Conversion by written notice to the Corporation
at any time on or before its receipt of such certificate or certificates for
Common Shares or electronic receipt of such shares, as applicable, in which
event the Corporation shall promptly return to such Holder any original Series 1
Preferred Share certificate delivered to the Corporation and such Holder shall
promptly return to the Corporation any Common Share certificates or otherwise
direct the return of any Common Shares delivered to the Holder through the DWAC
system, representing the Series 1 Preferred Shares unsuccessfully tendered for
conversion to the Corporation.  If some but not all Series 1 Preferred Shares
represented by a certificate or certificates surrendered by a Holder are
converted, the Corporation shall, by no later than the Share Delivery Date or
three Trading Days following the Holder’s delivery of the original Series 1
Preferred Share certificate (whichever is later), issue and deliver to the
Holder a new certificate, in such Holder’s name as shown on such surrendered
certificate or certificates, representing the number of Series 1 Preferred
Shares which were not converted. All Series 1 Preferred Shares that shall have
been surrendered or deemed to have been surrendered for conversion as herein
provided shall no longer be deemed to be outstanding, any dividends declared but
not yet paid in respect of converted Series 1 Preferred Shares shall be paid
upon such conversion, and all further rights with respect to such shares shall
immediately cease and terminate, except only the right of the holder thereof to
receive Common Shares in exchange thereof.

 

(d)

Conversion at Corporation’s Option:  Each issued Series 1 Preferred Share may at
any time be converted, at the option of the Corporation, without payment of any
additional consideration, into one Common Share, provided that prior to such
conversion, the Holder, together with the Attribution Parties, beneficially own
less than 5% of the issued and outstanding Common Shares (calculated in
accordance with Section 1(b)) and the conversion will not result in the Holder,
together with the Attribution Parties, beneficially holding more than 5% of the
issued and outstanding Common Shares (calculated in accordance with Section
1(b)). 




13

--------------------------------------------------------------------------------

To convert Series 1 Preferred Shares into Common Shares, the Corporation shall
deliver a notice in writing, duly completed, to the Holder in the form attached
hereto as Schedule “B” (the “Option Notice”), at such Holder’s last address as
it shall appear upon the register of security holders maintained by the
Corporation or its transfer agent.  The Option Notice shall be delivered at
least 30 days prior to the Option Conversion Date (as defined below), unless
agreed to otherwise by the Holder, and shall state the date on which the
conversion is to take place (the “Option Conversion Date”) and must specify the
number of Series 1 Preferred Shares the Corporation wishes to be converted.

Not later than the Option Conversion Date (the “Option Deadline”), the Holder
shall deliver the Option Notice, duly completed by the Holder, and the
certificate or certificates for those Series 1 Preferred Shares being converted,
duly endorsed, to the offices of the Corporation located at 200 - 3650 Gilmore
Way, Burnaby, British Columbia, Canada V5G 4W8, during regular business hours.
Not later than two Trading Days after the Option Conversion Date (the “Option
Delivery Date”), the Corporation shall, at the Holder’s request , either: (a)
deliver, or cause to be delivered, to the converting Holder a physical
certificate or certificates representing the number of Common Shares being
issued upon the conversion of the Series 1 Preferred Shares, or (b) in the case
of a DWAC Delivery, cause its transfer agent to electronically transfer such
Common Shares by crediting the account of the Holder with DTC through its DWAC
system.

In the event the Option Notice, duly completed by the Holder, and the
certificate or certificates for those Series 1 Preferred Shares being converted,
duly endorsed, are not delivered by the Holder to the Corporation by the Option
Deadline, the conversion shall be deemed to have occurred on the Option
Conversion Date and the Series 1 Preferred Shares that shall have been deemed
surrendered for conversion shall no longer be deemed to be outstanding, any
dividends declared but not yet paid in respect of  converted Series 1 Preferred
Shares shall be paid upon such conversion, and all further rights with respect
to such shares immediately cease and terminate, except only the right of the
holder thereof to receive Common Shares in exchange thereof, as well as
dividends and other amounts payable with respect to the Common Shares on or
after the Option Conversion Date. For greater certainty, the Corporation shall
not be required to issue certificates evidencing the Common Shares issuable upon
such conversion effected under an Option Notice, or cause its transfer agent to
electronically transfer Common Shares to the Holder evidencing the Common Shares
issuable upon such conversion effected under an Option Notice, until the
certificates formerly evidencing the Series 1 Preferred Shares so converted are
delivered to the Corporation as provided for in Section 1(d).

If some but not all Series 1 Preferred Shares represented by a certificate or
certificates surrendered by a Holder are converted and the Option Notice, duly
completed by the Holder, and the certificate or certificates for those Series 1
Preferred Shares being converted, duly endorsed, are delivered by the Holder to
the Corporation by the Option Deadline, the Corporation shall, by no later than
the Option Delivery Date, issue and deliver to the Holder, a new certificate,
representing the number of Series 1 Preferred Shares which were not converted,
in such Holder’s name as shown on such surrendered certificate or certificates,
representing the number of Series 1 Preferred Shares which were not converted.




14

--------------------------------------------------------------------------------

 

(e)

Automatic Conversion Upon Change of Control:  If, at any time while the Series 1
Preferred Shares are outstanding, there should be an acquisition of Common
Shares by means of take-over bid, tender offer, exchange offer, amalgamation,
merger, acquisition, sale of shares, plan of arrangement or other form of
corporate reorganization in which outstanding Common Shares are exchanged for
securities or other consideration paid, or caused to be issued or paid, and upon
completion of such transaction more than 50% of the voting securities of the
Corporation or the reorganized, amalgamated, continuing, merged, surviving or
consolidated entity resulting from such transaction are beneficially owned,
directly or indirectly, by one or more persons other than persons who
beneficially owned more than 50% of the Common Shares (together with, if
applicable, other shares of the Corporation that carry a voting right either
under all circumstances or under some circumstances that have occurred and are
continuing) immediately before the completion of such transaction, other than
solely involving the Corporation and one or more of its subsidiaries (a “Change
of Control”), each Holder shall be issued one Common Share for each Series 1
Preferred Share held by such Holder (together with any accrued but unpaid
dividends thereon) immediately prior to the occurrence of such Change of
Control, without regard to the Beneficial Ownership Limitation, and following
such conversion, the Holder shall be entitled to receive the same kind and
amount of securities, cash or property (the “Alternative Consideration”) that a
holder of Common Shares is entitled to receive. The Corporation shall deliver,
or cause to be delivered, to each Holder, at its last address as it shall appear
upon the register of securityholders maintained by the Corporation or its
transfer agent, written notice of any Change of Control at least 10 calendar
days prior to the applicable record or effective date, stating the date on which
such Change of Control is expected to become effective or close and the date as
of which it is expected that the holders of the Common Shares of record shall be
entitled to receive the Alternative Consideration deliverable upon such Change
of Control, provided that a failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice on which such Change of Control is
expected to become effective or close. All outstanding Series 1 Preferred Shares
shall be deemed to be automatically converted on the effective date or closing
date of the Change of Control, any dividends declared but not yet paid in
respect of such converted Series 1 Preferred Shares shall be paid upon such
conversion, and all further rights with respect to such converted Series 1
Preferred Shares shall cease and terminate following such conversion, except
only the right of the Holder thereof to receive the Common Shares as herein
provided, which Common Shares shall entitle the Holder to receive the
Alternative Consideration.  

 

(f)

Payment of Tax Due Upon Issuance: The Corporation shall pay any documentary,
stamp or similar tax due upon the issuance of Common Shares upon conversion or
due upon the issuance of a new certificate for any Series 1 Preferred Shares not
converted other than any such tax due because Common Shares or a certificate for
Series 1 Preferred Shares are issued in a name other than the name of the
converting Holder, which shall be paid by the converting Holder.




15

--------------------------------------------------------------------------------

 

(g)

Compensation for Buy-In Failure to Timely Deliver Certificates Upon Conversion:
If the Corporation fails to deliver to a Holder the applicable certificate or
certificates or to effect a DWAC Delivery, as applicable, within three Trading
Days from the Conversion Date (other than a failure caused by incorrect or
incomplete information provided by Holder to the Corporation) or by the Option
Delivery Date pursuant to Section 1(d) (other than a failure of the Holder to
deliver the required documents set out in Section 1(d)) and the Holder has not
rescinded the applicable Notice of Conversion pursuant to Section 1(c) above,
and if after such Share Delivery Date or the Option Delivery Date, as the case
may be, such Holder is required by its brokerage firm to purchase (in an open
market transaction or otherwise) Common Shares to deliver in satisfaction of a
sale by such Holder of the Common Shares which such Holder was entitled to
receive upon the conversion relating to such Share Delivery Date or the Option
Delivery Date, as the case may be, (a “Buy-In”), then the Corporation shall (A)
pay in cash to such Holder the amount by which (x) such Holder’s total purchase
price (including any brokerage commissions) for the Common Shares so purchased
exceeds (y) the product of (1) the aggregate number of Common Shares that such
Holder was entitled to receive from the conversion at issue multiplied by (2)
the actual sale price at which the sell order giving rise to such purchase
obligation was executed (including any brokerage commissions) and (B) at the
option of such Holder, either reissue (if surrendered) the Series 1 Preferred
Shares equal to the number of Series 1 Preferred Shares submitted for conversion
or deliver to such Holder the number of Common Shares that would have been
issued if the Corporation had timely complied with its delivery requirements
under Section 1(c). For example, if a Holder purchases Common Shares having a
total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of Series 1 Preferred Shares with respect to which the actual sale
price (including any brokerage commissions) giving rise to such purchase
obligation was a total of $10,000 under clause (A) of the immediately preceding
sentence, the Corporation shall be required to pay such Holder $1,000. The
Holder shall provide the Corporation written notice, within three Trading Days
after the occurrence of a Buy-In, indicating the amounts payable to such Holder
in respect of such Buy-In, together with applicable confirmations and other
evidence reasonably requested by the Corporation. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Corporation’s failure to timely deliver
Common Shares upon conversion of the Series 1 Preferred Shares as required
pursuant to the terms hereof; provided, however, that the Holder shall not be
entitled to both (i) require the reissuance of the Series 1 Preferred Shares
submitted for conversion for which such conversion was not timely honored and
(ii) receive the number of Common Shares that would have been issued if the
Corporation had timely complied with its delivery requirements under Sections
1(c) or (d). In the event that any payment required to be made to a Holder
pursuant to this Section 1(g) is subject to deduction or withholding for or in
respect of any taxes, then (a) the amount of any such payment shall be increased
as necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 1(g)), the Holder receives an amount equal to the sum it
would have received had no such deductions or withholdings been required, (b)
the Corporation shall make such deductions or withholdings, and (c) the
Corporation shall pay the full amount deducted or withheld to the relevant
taxation authority in accordance with applicable law. The Corporation agrees
that it will indemnify the Holder for the full amount of any taxes that were
required to be withheld or deducted in respect of the aforementioned payments
(including, without limitation, any such taxes imposed by any jurisdiction on
amounts payable under this Section 1(g)) and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such taxes or other amounts are correctly or legally asserted, and that such
indemnification payment shall be made by the Corporation within thirty (30) days
from the date that the Holder makes written demand therefor, and the obligations
of the Corporation with respect to such indemnification shall survive any
conversion or cancellation of the Series 1 Preferred Shares. For greater
certainty, any claim for damages under this Section 1(g) shall be limited to
actual damages of the Holder and shall not include any consequential or indirect
damages whatsoever, and any payments in excess of those required to be made
under this Section 1(g) shall be repaid to the Corporation.

 

(h)

Shares Fully Paid and Non-Assessable:  All Common Shares issued upon conversion
of the Series 1 Preferred Shares will, upon issuance by the Corporation, be duly
and validly issued, as fully paid and non-assessable Common Shares in the
capital of the Corporation.

 

(i)

Adjustments:  None of the Common Shares may be subdivided, consolidated,
reclassified or otherwise changed (a “Capital Reorganization”) unless
contemporaneously therewith the Series 1 Preferred Shares are subdivided,
consolidated, reclassified or otherwise changed in the same proportion and in
the same manner. If Common Shares are exchanged or changed into other
securities, cash or other property (such securities, cash or other property, the
“Reference Property”) as a result of a transaction, the Series 1 Preferred
Shares converted thereafter will be converted into such other securities, cash
or other property in the same manner. If such transaction causes the Common
Shares to be converted into, or exchanged for the right to receive more than a
single type of consideration (determined based in part upon any form of
shareholder election), then the Reference Property into which the Series 1
Preferred Shares will be exchangeable shall be deemed to be the weighted average
of the types and amounts of consideration received by the holders of Common
Shares. The Corporation shall notify the holders of the Series 1 Preferred
Shares of such weighted average as soon as practicable after such determination
is made. None of the foregoing provisions shall affect the right of a holder of
Series 1 Preferred Shares to convert its Series 1 Preferred Shares (i) into
Common Shares prior to the effective time of such transaction or (ii) into
Reference Property, as applicable, following the effective time of such
transaction. The Corporation shall not enter into any agreement for a
transaction constituting a Capital Reorganization unless (i) such agreement
provides for or does not interfere with or prevent (as applicable) conversion of
the Series 1 Preferred Shares into the Reference Property in a manner that is
consistent with and gives effect to this Section 1(i), and (ii) to the extent
that the Corporation is not the surviving entity in such Capital Reorganization
or will be dissolved in connection with such Capital Reorganization, proper
provision shall be made in the agreements governing such Capital Reorganization
for the conversion of the Series 1 Preferred Shares into Reference Property and,
in the case of a Capital Reorganization constituting any sale, lease or other
transfer to a third party of the consolidated assets of the Corporation and its
subsidiaries substantially as an entirety, an exchange of Series 1 Preferred
Shares for the shares of the person to whom the Corporation’s assets are
conveyed or transferred, having voting powers, preferences, and relative,
participating, optional or other special rights as nearly equal as possible to
those provided herein. The provisions of this Section 1(i) shall similarly apply
to successive Capital Reorganization events. If the Corporation, at any time
while the Series 1 Preferred Shares are outstanding pays a stock dividend or
otherwise makes a distribution or distributions payable in Common Shares, such
dividend or distribution shall be applied to the outstanding Series 1 Preferred
Shares by the issuance of Series 1 Preferred Shares in the same proportion as
the Common Shares.

 

(j)

Common Shares Reserved: For the purpose of effecting the conversion of Series 1
Preferred Shares, the Corporation shall at all times reserve and keep available,
free from any pre-emptive rights, out of its treasury or authorized but unissued
Common Shares (or Reference Property, to the extent applicable) the full number
of Common Shares (or Reference Property, to the extent applicable) deliverable
upon the conversion of all outstanding Series 1 Preferred Shares.




16

--------------------------------------------------------------------------------

 

(k)

Fractional Shares: No fractional Common Shares shall be issued upon conversion
of the Series 1 Preferred Shares. All Common Shares (including fractions
thereof) issuable upon conversion of more than one Series 1 Preferred Share by a
Holder shall be aggregated for purposes of determining whether the conversion
would result in the issuance of any fractional share.  If, after the
aforementioned aggregation, the conversion would result in the issuance of a
fraction of a Common Share, the Corporation shall, in lieu of issuing any
fractional share, pay the Holder a cash adjustment in respect of such fraction
in an amount equal to such fraction multiplied by the Closing Sale Price on the
date of conversion.

 

(l)

Restriction on Transfer of Shares: Prior to any sale, transfer or other
disposition of Series 1 Preferred Shares, the Holder shall provide the
Corporation with prior written notice of the proposed transfer, which shall be
provided at least three Trading Days in advance.  No transfer may be effected
unless the number of Series 1 Preferred Shares being transferred is equal to (or
greater than) the lesser of: (x) 100,000 Series 1 Preferred Shares (such number
subject to appropriate adjustment following the occurrence of another conversion
specified in herein), (y) the number of Series 1 Preferred Shares then held by
the Holder or (z) such other number of Series 1 Preferred Shares as may be
agreed to between the Holder and the Corporation.

 

(m)

Participation upon Liquidation, Dissolution or Winding Up:  In the event of the
liquidation, dissolution or winding up of the Corporation or other distribution
of assets of the Corporation among its shareholders for the purpose of winding
up its affairs, the holders of the Series 1 Preferred Shares will be entitled to
all property and assets of the Corporation pari passu on a share for share basis
with the holders of the Common Shares. The holders of the Series 1 Preferred
Shares will be entitled to receive such property and assets of the Corporation
prior to the receipt of property and assets of the Corporation by the holders of
the Common Shares pursuant to this paragraph.

 

(n)

Voting Rights: The Holders will not be entitled to receive notice of or to
attend any meeting of the shareholders of the Corporation and will not be
entitled to vote at any such meeting. Notwithstanding any provision set out
herein, the Corporation shall not, without the affirmative vote of the holders
of a majority of the then outstanding Series 1 Preferred Shares, (i) alter or
change adversely the powers, preferences or rights given to the Series 1
Preferred Shares herein or alter or amend or repeal any provision of, or add any
provision to, the articles or bylaws of the Corporation, or file any articles of
amendment, if such action would adversely alter or change the rights,
privileges, restrictions and conditions provided for the benefit of the Series 1
Preferred Shares, or (ii) enter into any agreement with respect to any of the
foregoing. Notwithstanding the first sentence of this Section 1(n), the Holders
shall be entitled to receive notice of and to attend any meeting of the
shareholders of the Corporation and vote on all matters on which the Common
Shares are entitled to vote, voting together with the holders of the Common
Shares on an as-converted basis and as a single class provided that the voting
rights of any Holder shall not exceed the Beneficial Ownership Limitation then
in effect, notwithstanding any voting or other rights the Holder may have at law
or otherwise. For the avoidance of doubt, in no case shall a Series 1 Preferred
Share be entitled to more than one vote on an as-converted basis. Any Series 1
Preferred Shares that are ineligible to convert into Common Shares due to the
Beneficial Ownership Limitation, measured as of a given record date that applies
for a shareholder meeting or ability to act by written consent (each, a “Record
Date”), shall be deemed to be non-voting securities. In ascertaining the Series
1 Preferred Shares eligible to vote at any special meeting or annual meeting of
shareholders, the Corporation shall, prior to a Record Date, seek written
confirmation of beneficial ownership and the form of such ownership from each
Holder as of the Record Date, whereupon the Holder shall provide a written
certification to the Secretary of the Corporation as to such holdings, with the
certification to be provided on the business day immediately following such
Record Date.

17

--------------------------------------------------------------------------------

 

(o)

No Redemption: The Corporation may not redeem any of the Series 1 Preferred
Shares.

 

(p)

Certificates; Lost or Mutilated Series 1 Preferred Shares: If a Holder’s Series
1 Preferred Share certificate is mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the Series 1
Preferred Shares so mutilated, lost, stolen or destroyed, but only upon receipt
of evidence of such loss, theft or destruction of such certificate, and of the
ownership thereof, satisfactory to the Corporation and, in each case, upon the
execution of an indemnity in a form satisfactory to the Corporation indemnifying
the Corporation from any loss incurred by it in connection with such certificate
and such Holder shall pay such reasonable third-party costs as the Corporation
may prescribe.  




18

--------------------------------------------------------------------------------

SCHEDULE A

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SERIES 1 PREFERRED
SHARES)

The undersigned Holder hereby irrevocably elects to convert the number of Series
1 Preferred Shares of Xenon Pharmaceuticals Inc., a Canadian corporation (the
“Corporation”) indicated below, represented by share certificate No(s). ● (the
“Preferred Shares”), into common shares of the Corporation (the “Common
Shares”), as of the date written below. If securities are to be issued in the
name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto. Capitalized terms utilized but not
defined herein shall have the meaning ascribed to such terms in the schedule of
rights, privileges, restrictions and conditions attaching to the Series 1
Preferred Shares (the “Series 1 Preferred Share Rights”).

As of the date hereof, the number of Common Shares beneficially owned by the
undersigned Holder (together with such Holder’s affiliates, and any other Person
whose beneficial ownership of Common Shares would be aggregated with the
Holder’s for purposes of Section 13(d) or Section 16 of the Exchange Act and the
applicable regulations of the Securities and Exchange Commission (the
“Commission”)  in the United States and National Instrument 62-104 – Take-Over
Bids and Issuer Bids (“NI 62-104”) in Canada, including any “group” of which the
Holder is a member (the foregoing, “Attribution Parties”)), including the number
of Common Shares issuable upon conversion of the Series 1 Preferred Shares
subject to this Notice of Conversion, but excluding the number of Common Shares
which are issuable upon (A) conversion of the remaining, unconverted Series 1
Preferred Shares beneficially owned by such Holder or any of its Attribution
Parties, and (B) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Corporation (including any warrants)
where such Common Shares are not deemed to be beneficially owned by the holder
under the Exchange Act or NI 62-104, is ●%. For purposes hereof, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the applicable regulations of the Commission in the United States and NI
62-104 in Canada. In addition, for purposes hereof, “group” has the meaning set
forth in Section 13(d) of the Exchange Act and the applicable regulations of the
Commission in the United States.

Date to Effect Conversion: ________________________________

Number of Series 1 Preferred Shares owned prior to Conversion:
________________________

Number of Series 1 Preferred Shares to be Converted:
____________________________

Number Common Shares to be Issued: __________________________________

Address for delivery of physical certificates: _______________________________

Or

 

for DWAC Delivery: ______________________________________________

DWAC Instructions: ___________________________________________

Account no: ________________________________________




19

--------------------------------------------------------------------------------

 

 

 

HOLDER

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title: 

 

 

 

 

Date:

 

 

 




20

--------------------------------------------------------------------------------

SCHEDULE B

OPTION CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SERIES 1 PREFERRED
SHARES)

Xenon Pharmaceuticals Inc. (the “Corporation”) hereby irrevocably elects to
cause the undersigned Holder to convert ● Series 1 Preferred Shares of the
Corporation (the “Preferred Shares”), into common shares of the Corporation (the
“Common Shares”), as of the date written below. If securities are to be issued
in the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto. Capitalized terms utilized but not
defined herein shall have the meaning ascribed to such terms in the schedule of
rights, privileges, restrictions and conditions attaching to the Series 1
Preferred Shares (the “Series 1 Preferred Share Rights”).

As of the date hereof, the number of Common Shares beneficially owned by the
undersigned Holder (together with such Holder’s affiliates, and any other Person
whose beneficial ownership of Common Shares would be aggregated with the
Holder’s for purposes of Section 13(d) or Section 16 of the Exchange Act and the
applicable regulations of the Securities and Exchange Commission (the
“Commission”) in the United States and National Instrument 62-104 – Take-Over
Bids and Issuer Bids (“NI 62-104”) in Canada, including any “group” of which the
Holder is a member (the foregoing, “Attribution Parties”)), including the number
of Common Shares issuable upon conversion of the Series 1 Preferred Shares
subject to this Notice of Conversion, but excluding the number of Common Shares
which are issuable upon (A) conversion of the remaining, unconverted Series 1
Preferred Shares beneficially owned by such Holder or any of its Attribution
Parties, and (B) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Corporation (including any warrants)
where such Common Shares are not deemed to be beneficially owned by the holder
under the Exchange Act or NI 62-104, is ●%. For purposes hereof, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the applicable regulations of the Commission in the United States and NI
62-104 in Canada. In addition, for purposes hereof, “group” has the meaning set
forth in Section 13(d) of the Exchange Act and the applicable regulations of the
Commission in the United States.

Date to Effect Conversion: __________________________________

Number of Series 1 Preferred Shares owned prior to Conversion:
_______________________

Number of Series 1 Preferred Shares to be Converted:
____________________________

Number Common Shares to be Issued: __________________________________

Manner of Issuance of Common Shares: ___________________________________

 

 

 

 

 

XENON PHARMACEUTICALS INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title: 

 

 

 

 

Date:

 

 

 




21

--------------------------------------------------------------------------------

 

To be completed by the Holder:

 

Address for delivery of physical certificates:
__________________________________

Or

 

for DWAC Delivery: ____________________________________________

DWAC Instructions:  ____________________________________________

Account no: ______________________________________________

 

 

 

 

 

HOLDER

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title: 

 

 

 

 

Date:

 

 

 

 




22

--------------------------------------------------------------------------------

Schedule B

SHAREHOLDERS

 

 

Shareholder Name

Jurisdiction of Organization

Business Address

Physical Certificate Custody Address

Exchanged Shares

Preferred Shares

Biotechnology Value Fund, L.P.

Delaware

One Sansome Street 30th FL San Francisco CA 94949

Jefferies LLC
Attn: SCC Clearance Area
101 Hudson Street, 11th Floor
Jersey City, NJ 07302

1,338,000

1,338,000

Biotechnology Value Fund II, L.P.

Delaware

One Sansome Street 30th FL San Francisco CA 94949

Jefferies LLC
Attn: SCC Clearance Area
101 Hudson Street, 11th Floor
Jersey City, NJ 07302

861,000

861,000

Biotechnology Value Trading Fund OS, L.P.

Cayman Islands

PO Box 309 Ugland House Grand Cayman, KY1-1104 Cayman Islands

The Depository Trust Company
570 Washington Boulevard – 5th Floor
Jersey City, NJ 07310
Attn: BNY Mellon Branch Deposit Department

238,000

238,000

Investment 10, L.L.C.

Illinois

900 N. Michigan Ave, Suite 1100
Chicago, IL 60611

Jefferies LLC
Attn: SCC Clearance Area
101 Hudson Street, 11th Floor
Jersey City, NJ 07302

152,000

152,000

MSI BVF SPV L.L.C.

Delaware

200 Park Ave, 56th Floor New York, NY 10166

BNP Paribas Prime Brokerage, Inc.
787 7th  Ave, 8th floor
New York , NY 10019
Attn: Jose A. Nevarez  

279,000

279,000

 

23